15‐2395 
        Carter v. Syracuse City School District 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the  11th day of July, two thousand sixteen. 
                                          
        PRESENT:  CHESTER J. STRAUB, 
                     RICHARD C. WESLEY, 
                     DEBRA ANN LIVINGSTON, 
                                  Circuit Judges. 
        ______________________ 
         
        CORENE D. CARTER, AKA CORENE  
        BROWN,  
         
                                  Plaintiff‐Appellant, 
         
                     ‐v.‐                                  15‐2395 
         
        SYRACUSE CITY SCHOOL DISTRICT, 
        DANIEL LOWENGARD, JOHN 
        DITTMAN, JILL STEWART, JOHN 
        DOE(S), JANE DOE(S), 
         
                                  Defendants‐Appellees.     
        ______________________  
FOR APPELLANT:          A.J. BOSMAN, Bosman Law Firm, L.L.C., Canastota, 
                        NY. 
                          
FOR APPELLEE:           MILES G. LAWLOR, Ferrara Fiorenza PC, East 
                        Syracuse, NY. 
                         
      Appeal from a judgment of the United States District Court for the 

Northern District of New York (Scullin, J.).   

      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the District Court is 

VACATED and the case is REMANDED.  

      Plaintiff‐Appellant Corene D. Carter, a former English teacher at the 

Institute of Technology of Defendant‐Appellee Syracuse City School District (the 

“School District”), appeals from the judgment dated June 25, 2015 of the District 

Court granting summary judgment on Carter’s remaining claims in favor of 

Defendants‐Appellees (1) the School District, (2) Daniel Lowengard, the School 

District’s former Superintendent, (3) John Dittman, former Principal of the 

Institute of Technology, and (4) Jill Stewart, former Vice Principal of the Institute 

of Technology (collectively, “Defendants”).  Carter appeals from (1) the District 

Court’s denial of her motion for leave to amend her complaint to include a claim 

for disability discrimination under the Rehabilitation Act, 29 U.S.C. § 794, against 




                                          2
the School District.  Carter also (2) appeals from the dismissal, on the pleadings, 

of her (i) state law claims of discrimination under the New York State Human 

Rights Law, N.Y. Exec. Law §§ 296 et seq. (“NYSHRL”), against the School 

District and Superintendent Lowengard, (ii) discrimination claim under Title VII 

against the School District, (iii) retaliation claim under Title VII against the 

School District, and (iv) First Amendment retaliation claim under 42 U.S.C. § 

1983 against the School District.  In addition, Carter (3) appeals from the denial of 

her motion for leave to reopen discovery and depose Benjamin Frazier, the 

former Vice Principal of the Institute of Technology, and defer consideration of 

Defendants’ summary judgment motion.  Last, Carter (4) appeals from the 

District Court’s grant of summary judgment in favor of Defendants on her 

remaining claims of (i) discrimination under the NYSHRL against Principal 

Dittman and Vice Principal Stewart, (ii) discrimination and hostile work 

environment under 42 U.S.C. § 1983 against Superintendent Lowengard, 

Principal Dittman, and Vice Principal Stewart, and (iii) § 1983 municipal liability 

under Monell v. Department of Social Services of City of New York, 436 U.S. 658 

(1978), against the School District.  We assume the parties’ familiarity with the 

underlying facts, the procedural history of the case, and the issues on appeal.   




                                           3
I.    DISTRICT COURT’S DISMISSAL OF CARTER’S CLAIMS ON THE PLEADINGS  

      “We review de novo a district court’s dismissal of a suit pursuant to a 

motion for judgment on the pleadings.”  Mantena v. Johnson, 809 F.3d 721, 727 (2d 

Cir. 2015).  In deciding a Rule 12(c) motion for judgment on the pleadings, “we 

apply the same standard as that applicable to a motion under Rule 12(b)(6), 

accepting the allegations contained in the complaint as true and drawing all 

reasonable inferences in favor of the nonmoving party.”  Id. at 727–28 (quoting 

Burnette v. Carothers, 192 F.3d 52, 56 (2d Cir. 1999)). 

      A. NYSHRL Claims Against the School District and Superintendent 
         Lowengard 
 
      Before the District Court, Carter sought, among other things, to amend her 

complaint to assert New York state law claims of retaliation and racial and 

gender discrimination against the School District and Superintendent Lowengard 

pursuant to the NYSHRL.  The District Court dismissed these claims on the basis 

that Carter had failed to comply with the notice‐of‐claim requirements, which the 

District Court held were conditions precedent to bringing any claim under the 

NYSHRL against a school district or its officers.  This was error.  The New York 

State Court of Appeals recently clarified “that a notice of claim need not be filed 

for a Human Rights Law claim against a municipality.”  Margerum v. City of 



                                           4
Buffalo, 24 N.Y.3d 721, 727 (2015).  The Margerum Court reasoned that “[h]uman 

rights claims are not tort actions under section 50‐e and are not personal injury, 

wrongful death, or damage to personal property claims under section 50‐i.”  Id. 

at 730.  Accordingly, it concluded that a notice of claim was not a condition 

precedent to a plaintiff’s lawsuit alleging NYSHRL violations against a 

governmental entity.   

      In light of this holding, we hold that the District Court erred in dismissing 

Carter’s NYSHRL claims against the School District and Superintendent 

Lowengard on the basis that Carter failed to comply with the notice‐of‐claim 

provisions.  Because these requirements do not apply to a plaintiff’s lawsuit 

alleging claims under the NYSHRL, we vacate the District Court’s dismissal of 

Carter’s NYSHRL claims asserted in Count 5 of the proposed amended 

complaint, and remand with directions to reconsider whether these claims 

survive Defendants’ motion for judgment on the pleadings.   

      B. Title VII Discrimination Claim Against the School District 
 
      Below, the District Court analyzed Carter’s Title VII discrimination claim 

under the three‐step burden‐shifting framework set forth in McDonnell Douglas 

Corp. v. Green, 411 U.S. 792, 802–04 (1973), concluded that Carter had failed to 




                                         5
establish a prima facie case of employment discrimination, and dismissed her 

claim because she had failed to allege any set of facts that plausibly established 

that she had suffered an adverse employment action that gave rise to an 

inference of discrimination.   

       We recently clarified that a Title VII plaintiff need not establish a prima 

facie case at the pleadings stage.  See Vega v. Hempstead Union Free Sch. Dist., 801 

F.3d 72, 85–86 (2d Cir. 2015).  Rather, the proper standard under which to assess 

a Title VII plaintiff’s complaint is Iqbal and Twombly.  “Under Iqbal and Twombly, 

then, in an employment discrimination case, a plaintiff must plausibly allege that 

(1) the employer took adverse action against him and (2) his race, color, religion, 

sex, or national origin was a motivating factor in the employment decision.”  Id. 

at 86.  In other words, at the pleadings stage, “a plaintiff must allege that the 

employer took adverse action against her at least in part for a discriminatory 

reason, and she may do so by alleging facts that directly show discrimination or 

facts that indirectly show discrimination by giving rise to a plausible inference of 

discrimination.”  Id. at 87.     

       As an initial matter, the District Court applied the incorrect legal standard 

in evaluating Carter’s discrimination claim, as Carter was not required at the 




                                           6
pleadings stage to establish a prima facie case of discrimination.  Further, we 

conclude that Carter’s proposed amended complaint, when drawing all 

reasonable inferences in her favor, as we must, pled sufficient facts that plausibly 

established that she suffered an adverse employment action based at least in part 

on a discriminatory reason.  Carter’s proposed amended complaint pled, for 

instance, that “a sham evaluation of [her] performance” was conducted by Vice 

Principal Stewart, which resulted in Carter being “placed on an ‘assistance plan’” 

and rendered her “ineligible to participate in such programs as ‘Master 

Teacher[,]’ causing her a loss of income.”  App. 346.  Carter alleged further that 

she complained about the negative evaluation she received to Vice Principal 

Benjamin Frazier, who “told her that the adverse treatment was due to her race 

and gender.”  App. 346.  It is beyond cavil that a “loss of income” qualifies as an 

adverse employment action, as does an employer’s failure to promote.  See Morris 

v. Lindau, 196 F.3d 102, 110 (2d Cir. 1999) (“Adverse employment actions include 

discharge, refusal to hire, refusal to promote, demotion, reduction in pay, and 

reprimand.”), abrogated on other grounds by Lore v. City of Syracuse, 670 F.3d 127 

(2d Cir. 2012).  Assuming Carter’s factual allegations as true, and when drawing 

all reasonable inferences in her favor, we conclude that she has plausibly alleged 




                                          7
facts sufficient to state a claim for discrimination under Title VII.  Accordingly, 

we vacate so much of the District Court’s judgment as dismisses Carter’s Title 

VII discrimination claim against the School District asserted in Count 1 of 

Carter’s proposed amended complaint.   

      C. Title VII Retaliation Claim Against the School District 
          
      Similar to its assessment of Carter’s Title VII discrimination claim, the 

District Court concluded that Carter failed to establish a prima facie cause of 

action of retaliation under Title VII because she failed to sufficiently allege that 

she suffered an adverse employment action.   

             Title VII provides that “[i]t shall be an unlawful employment 
       practice  for  an  employer  to  discriminate  against  any  of  his 
       employees  .  .  .  because  he  has  opposed  any  practice  made  an 
       unlawful employment practice by this subchapter, or because he has 
       made  a  charge,  testified,  assisted,  or  participated  in  any  manner  in 
       an investigation, proceeding, or hearing under this subchapter.”   
              
Vega, 801 F.3d at 89–90 (alterations in original) (quoting 42 U.S.C. § 2000e‐3(a)).  

As with discrimination claims brought under Title VII, we recently clarified that, 

“for a retaliation claim to survive a motion for judgment on the pleadings or a 

motion to dismiss, the plaintiff must plausibly allege that: (1) defendants 

discriminated—or took an adverse employment action—against him, (2) 

‘because’ he has opposed any unlawful employment practice.”  Id. at 90.  Further, 



                                           8
“[u]nlike Title VII discrimination claims, however, for an adverse retaliatory 

action to be ‘because’ a plaintiff made a charge, the plaintiff must plausibly allege 

that the retaliation was a ‘but‐for’ cause of the employer’s adverse action.”  Id.  

That is, “a plaintiff must plausibly plead a connection between the act and his 

engagement in protected activity.”  Id.  Moreover, the definition for an adverse 

employment action in the context of a Title VII retaliation claim casts a much 

wider net than that for a substantive claim under Title VII.  “[I]n the context of a 

Title VII retaliation claim, an adverse employment action is any action that ‘could 

well dissuade a reasonable worker from making or supporting a charge of 

discrimination.’”  Id. (quoting Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 

53, 57 (2006)).  Thus, “the antiretaliation provision, unlike the substantive 

provision, is not limited to discriminatory actions that affect the terms and 

conditions of employment.”  Burlington, 548 U.S. at 64.  The proper assessment is 

to determine, from “the perspective of a reasonable person in the plaintiff’s 

position,” whether the alleged retaliatory acts “are likely to dissuade employees 

from complaining or assisting in complaints about discrimination.”  Id. at 69–70.   

      As with its dismissal of Carter’s Title VII discrimination claim, the District 

Court erred in requiring that Carter establish a prima facie case of Title VII 




                                          9
retaliation at the pleadings stage.  We further conclude that the facts in the 

proposed amended complaint are sufficient to plausibly allege a claim of 

retaliation under Title VII.  Carter alleged that, “on or about April 27, 2009, [she] 

filed a complaint of discrimination with the [NYSDHR],” A347, which is a 

protected activity.  See Matima v. Celli, 228 F.3d 68, 80 (2d Cir. 2000) (“Matima 

also filed a formal complaint of discrimination (which unquestionably constitutes 

protected activity).”).  Carter further alleged that, following the filing of her 

complaint of discrimination with the NYSDHR, she made a request to the School 

District, through her treating physician, that she be “relocate[d] . . . to another 

school,” which she insisted could have been done “without difficulty and would 

have [been] done . . . had [Carter] not complained of discrimination,” because “a faculty 

member’s request for a transfer [was] typically honored.”  App. 347 (emphasis 

added).  The adverse‐employment‐action inquiry for a retaliation claim has a 

much lower bar than for a Title VII claim of discrimination.  We cannot say at the 

pleadings stage, as a matter of law, that, from the perspective of a reasonable 

person in Carter’s position, she would not have been dissuaded from filing her 

discrimination complaint with the NYSDHR if she knew that as a result thereof 

she would be denied a request for transfer to a different school, away from those 




                                           10
co‐workers she claims caused her work‐related stress condition and required her 

to take leave and seek medical treatment.  We therefore vacate the District 

Court’s judgment to the extent it dismisses Carter’s Title VII claim of retaliation 

against the School District asserted in Count 4 of the proposed amended 

complaint.   

II.   CARTER’S REQUEST FOR ADDITIONAL DISCOVERY 

       “[W]e review the denial of leave for discovery under Fed. R. Civ. P. 56[(d)] 

for abuse of discretion.”  Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 

(2d Cir. 2003) (discussing prior version of the rule under Fed. R. Civ. P. 56(f)).   

              Rule  56  provides  that  if  a  party  opposing  a  summary 
       judgment  motion  shows  by  affidavit  that,  for  specified  reasons,  it 
       cannot present facts essential to justify its opposition, the court may, 
       inter  alia,  deny  the  summary  judgment  motion  or  order  a 
       continuance  to  allow  the  opposing  party  to  obtain  affidavits,  take 
       depositions,  or  conduct  other  discovery  that  is  material  to  its 
       opposition to the motion.   
               
In re Dana Corp., 574 F.3d 129, 148 (2d Cir. 2009).  “This Circuit has established a 

four‐part test for the sufficiency of an affidavit submitted pursuant to Rule 

56[(d)].”  Paddington Partners v. Bouchard, 34 F.3d 1132, 1138 (2d Cir. 1994).   

            [A]  party  resisting  summary  judgment  on  the  ground  that  it 
      needs  discovery  in  order  to  defeat  the  motion  must  submit  an 
      affidavit showing (1) what facts are sought [to resist the motion] and 
      how  they  are  to  be  obtained,  (2)  how  those  facts  are  reasonably 



                                          11
       expected  to  create  a  genuine  issue  of  material  fact,  (3)  what  effort 
       affiant  has  made  to  obtain  them,  and  (4)  why  the  affiant  was 
       unsuccessful in those efforts.   
               
Miller, 321 F.3d at 303 (alterations in original) (quoting Gurary v. Winehouse, 190 

F.3d 37, 43 (2d Cir. 1999)).  A district court, however, “plainly has discretion to 

reject a request for discovery if the evidence sought would be cumulative or if 

the request is based only on ‘speculation as to what potentially could be 

discovered,’ and a bare assertion that the evidence supporting plaintiff’s 

allegations is in the hands of the moving party is insufficient to justify the denial 

of summary judgment.”  Dana Corp., 574 F.3d at 148–49 (quoting Paddington, 34 

F.3d at 1138).  Nonetheless, “a party against which summary judgment is sought 

must be afforded ‘a reasonable opportunity to elicit information within the 

control of his adversaries.’”  Id. at 149 (quoting Quinn v. Syracuse Model 

Neighborhood Corp., 613 F.2d 438, 445 (2d Cir. 1980)).  

      In the present case, following the completion of discovery, Carter sought 

leave to depose Vice Principal Frazier and asked the District Court to defer 

consideration of Defendants’ summary judgment motion pending completion of 

Vice Principal Frazier’s deposition.  According to the affidavits submitted in 

support of Carter’s motion by her counsel, Vice Principal Frazier had originally 




                                           12
“expressed a complete willingness to support [Carter] and her case” just two 

days before Carter was required to submit her opposition to Defendants’ 

summary judgment motion.  See App. 1499.  Thereafter, when counsel spoke to 

Vice Principal Frazier after preparing an affidavit for him to sign, however, he 

changed his position, refused “to sign any affidavit in support of [Carter]” out of 

“fear of being retaliated against by the Defendants,” and refused further contact 

with Carter’s counsel.  App. 1499.  The affidavits also note that, to counsel’s 

“surprise[],” Vice Principal Frazier instead “submitted an affidavit on behalf of 

the Defendants . . . omitt[ing] all of the contextual information” and 

“misleading” the District Court.  App. 1499, 1502.  The District Court denied 

Carter’s motion on the basis that she had “failed to demonstrate that she could 

not have deposed Mr. Frazier during the discovery period, and there [was] 

nothing in the record to indicate that she did not have ample time to do so.”  

Special App. 56.  Accordingly, the District Court also denied Carter’s motion to 

the extent it sought to reserve decision on Defendants’ summary judgment 

motion, and granted summary judgment in favor of Defendants on Carter’s 

remaining claims.  We conclude that the District Court abused its discretion in 




                                         13
denying Carter’s motion and granting summary judgment in the face of Carter’s 

request for discovery. 

      Although the District Court concluded that the affidavits did not contain 

any explanation that justified Carter’s failure to depose Vice Principal Frazier 

during discovery, this finding is untenable in light of the detailed allegations 

contained in the affidavits.  The affidavits establish that Carter did not depose 

Vice Principal Frazier at an earlier date during the discovery period because, up 

until the submission of Defendants’ reply brief, Carter was under the impression 

that Vice Principal Frazier was going to serve as a witness in support of her case, 

not Defendants’, and therefore she previously had no reason to depose her own 

witness.  It therefore follows that she was not afforded a reasonable opportunity 

to obtain information within the control of Defendants.  See Dana Corp., 574 F.3d 

at 149.  Moreover, the sworn affidavits also identify the potentially discoverable 

evidence that would raise a genuine issue of material fact as to Carter’s claims, 

thereby satisfying the requirements warranting additional limited discovery.   

      Therefore, we vacate the District Court’s judgment and remand this action 

to permit the District Court to reconsider the motion for summary judgment in 




                                         14
light of Vice Principal Frazier’s deposition after it is properly submitted to the 

District Court. 

      Moreover, although we defer consideration of the District Court’s 

summary judgment decision, we express some reservations with its grant of 

summary judgment to Defendants on Carter’s remaining claims even without 

the benefit of Vice Principal Frazier’s deposition testimony.   

      As to the District Court’s holding that Carter’s NYSHRL claim against 

Principal Dittman and Vice Principal Stewart fails because Carter did not put 

forth evidence of an adverse employment action or discriminatory motive, we 

note that Carter submitted evidence, in the form of her sworn affidavits, that she 

was placed on an “assistance plan” after receipt of a “sham” negative evaluation 

from Stewart, that she was told that an assistance plan is the first step in 

termination, that she became ineligible to participate in the “Master Teacher” 

program as a result of the assistance plan, and that she could have generated 

additional income had she not been on the assistance plan.  App. 327–29 (internal 

quotation marks omitted).  Contrary to the District Court’s conclusion, we have 

held that negative evaluations may constitute adverse employment actions in 

certain circumstances.  See Sanders v. N.Y.C. Human Res. Admin., 361 F.3d 749, 756 




                                          15
(2d Cir. 2004).  As to whether Carter has set forth sufficient evidence of 

discriminatory motive, we highlight that Carter affirms that Principal Dittman 

expressly told her that white teachers, including Principal Dittman himself, felt 

intimidated by her because of her status as a “tall Black, well‐spoken, educated, 

professional woman,” while Vice Principal Frazier stated to Carter that he was 

initially meant to perform her evaluation and that “they” were “doing this” to 

her because she is “a well[‐]educated Black woman.” App. 323–34, 328 (internal 

quotation marks omitted).    

      With respect to Carter’s 42 U.S.C. § 1983 hostile work environment claim 

against Superintendent Lowengard, Principal Dittman, and Vice Principal 

Stewart, the District Court’s somewhat cursory analysis of this claim does not 

appear to give consideration to the substantive, admissible evidence that Carter 

has put forth.  The District Court’s decision makes no mention, for instance, of 

Principal Dittman’s and Vice Principal Stewart’s statements to Carter that others 

were intimidated by her on account of her gender and race, which Carter set 

forth in her sworn affidavits.  It also fails to mention three instances, recounted in 

Carter’s affidavits, when teachers made purportedly racist remarks to Carter—

once when a teacher stated, “[w]here I went to school in the Adirondacks there 




                                          16
were no Blacks,” another time when a teacher began to tell Carter a racist joke 

and stopped only upon seeing that she disapproved, and a third time when a 

teacher made a comment to Carter about African American students fighting 

with one another because it was “cultural.”  App. 324, 326, 1298 (internal 

quotation marks omitted).  Finally, the District Court fails to acknowledge 

Carter’s affirmation that she complained about discriminatory treatment to the 

School District’s Director of Personnel, Randy Williams, who responded that she 

should “dig [her] heels in.”  App. 327 (internal quotation marks omitted).  That 

Defendants contest the accuracy of Carter’s accounts is of no consequence on 

summary judgment.  It is the court’s prerogative on summary judgment—

indeed, its only prerogative—to determine whether there is sufficient evidence 

from which a jury could find that a hostile work environment existed, not to 

weigh the evidence and make credibility determinations on its own.1   

       Finally, as to Carter’s 42 U.S.C. § 1983 claim against the School District, 

Carter has stated in her sworn affidavits that she complained of discriminatory 

treatment to Principal Dittman and Director of Personnel Williams, and that 

1 Should the District Court find on reconsideration following Vice Principal Frazier’s 
testimony that there is sufficient evidence of a hostile work environment, it will have to 
determine whether there is sufficient evidence that the individual defendants had 
“personal involvement in the claimed violation,” such that they could be found 
individually liable.  Patterson v. Cty. of Oneida, N.Y., 375 F.3d 206, 229 (2d Cir. 2004). 


                                            17
neither took any action in response.  Carter also submitted affidavits from two 

former School District employees, Freddy Triana and Thomas Moore, who both 

recount instances of racial discrimination that they experienced while employed 

by the School District as well as the School District’s lack of any response to their 

discrimination complaints.  The District Court incorrectly noted that Carter did 

not provide evidence from any other employees or former employees of the 

School District who claim that they were subject to racial discrimination.  It thus 

failed to consider whether the evidence provided by Moore and Triana’s 

affidavits was sufficient to permit a jury to find that the actions of the School 

District (or lack thereof) rose to the level of “inaction in the face of known and 

pervasive harassment,” such that they “reflect[] an unconstitutionally 

discriminatory custom or practice.”  Matusick v. Erie Cty. Water Auth., 757 F.3d 31, 

63 (2d Cir. 2014). 

      To be clear, we do not hold at this stage that the District Court in fact erred 

in its summary judgment determinations, and we in no way opine as to whether 

summary judgment will prove appropriate as to some or all of the claims once 

Vice Principal Frazier has been deposed.  We defer consideration as to this issue, 

while urging the District Court fully to analyze the evidence that Carter has set 




                                          18
forth when reconsidering her claims in light of Vice Principal Frazier’s 

deposition testimony.   

III.   CONCLUSION 

       We have considered Carter’s remaining arguments, including her 

contentions that the District Court erred in (1) denying her motion for leave to 

amend her complaint to include a claim for disability discrimination under the 

Rehabilitation Act, 29 U.S.C. § 794, against the School District, and (2) dismissing, 

on the pleadings, her First Amendment retaliation claim under 42 U.S.C. § 1983 

against the School District, and find them to be without merit.  Accordingly, we 

VACATE the District Court’s dismissal of Carter’s New York State Human 

Rights Law claims against the Syracuse City School District and Daniel 

Lowengard asserted in Count 5 of the proposed amended complaint; VACATE 

the District Court’s dismissal of Carter’s Title VII discrimination and retaliation 

claims against the Syracuse City School District asserted in Counts 1 and 4 in the 

proposed amended complaint; VACATE that part of the judgment denying leave  

 




                                         19
to reopen discovery, depose Vice Principal Frazier, and defer consideration of 

Defendants’ summary judgment motion; and REMAND the case for further 

proceedings.    

                          
                                     FOR THE COURT: 
                                     Catherine O’Hagan Wolfe, Clerk 
 
                                       




                                          20